Citation Nr: 1801145	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2016, the Veteran presented sworn testimony during a hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. § 1110, 5107 (West 2012); 38 C.F.R § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to tinnitus is being granted herein.  Accordingly, VA's duties to notify and assist with respect to these issues are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  38 U.S.C. § 5103, 5103A ; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


The medical evidence of record establishes that the Veteran has a current disability of tinnitus.  (June 2012 VA examination).  Additionally, the Veteran has reported that during active service, he was exposed to noise from explosions, mortar fire, and firing range noise.  VA has already conceded the Veteran's in-service noise exposure, as he is currently service connected for left ear hearing loss.  

The Board acknowledges the June 2012 VA examiner opined that the Veteran's tinnitus was less likely than not caused by service, based on the rationale that the Veteran reported the onset of tinnitus to be in 1990 and that the Veteran had noise exposure after service as part of his employment, use of power tools and lawn equipment, and exposure to boat engine noise.  

At the September 2016 hearing, however, the Veteran testified that the examiner was mistaken in relaying his account of the onset of tinnitus.  He said that his tinnitus began during service following his exposure to mortar fire and explosions.  He clarified that the tinnitus continued after service and it was not until about 1990 that it became problematic and that he learned that the ringing or buzzing in his ears was an abnormal disability.  He further explained that his delay in filing his claim for benefits was due to his believing that his tinnitus was not a disability for VA benefits.  The Veteran also testified that has had no other exposure to loud noise.  He worked as a geologist and researcher, and later at Walmart.  He indicated that he uses custom ear plugs when working around loud tools or a lawnmower, and does not have a recreational boat as suggested by the VA examiner.

Despite the negative nexus opinion from the VA examination, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion.

In light of the VA opinion based on faulty assumptions, and the Veteran's credible statements, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his military service.  See 38 C.F.R. § 3.303.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


